Citation Nr: 0433170	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-06 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg 
condition.

2.  Entitlement to service connection for low back condition.

3.  Entitlement to service connection for pes planus, 
bilateral.

4.  Entitlement to an initial compensable rating for 
endochondroma of distal third of left femur (claimed as left 
knee condition).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1993 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The veteran 
appeals a November 2001 rating decision, which denied service 
connection claims for a bilateral leg condition, a low back 
condition, and pes planus.  The veteran also appeals a June 
2002 rating decision, which granted service connection for 
endochondroma of distal third of left femur (claimed as left 
knee condition), awarding a noncompensable evaluation, 
effective April 27, 1999.  In August 2004, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  During this hearing, the veteran 
clarified that he was not appealing the denial of the claim 
of service connection for a left leg condition.  His 
statement amounts to a withdrawal of his claim of service 
connection for a left leg condition; thus, that issue is not 
on appeal.  38 U.S.C.A. §§ 7104, 7105, 7108 (West2002); 
38 C.F.R. § 20.204 (2004).  

The Board also notes that the veteran and his representative 
did not file a VA Form 9 substantive appeal regarding the 
noncompensable rating for endochondroma of distal third of 
left femur (claimed as left knee condition).  The veteran's 
representative, however, did file a VA Form 646 dated in July 
2003, which includes the issue of an increased rating for 
endochondroma of distal third of left femur (claimed as left 
knee condition).  Thus, the Board accepts this as a valid 
substantive appeal, in lieu of a VA Form 9.   




FINDINGS OF FACT

1.  The competent medical evidence of record shows no present 
right leg disability.  

2.  The competent medical evidence of record shows no present 
low back disability.

3.  The competent medical evidence shows that the veteran had 
pes planus prior to service, and there was no increase in 
severity during service.

4.  The veteran's endochondroma of distal third of left femur 
(claimed as left knee condition) is manifested by subjective 
complaints of pain; 0 to 140 degrees of flexion; and no 
instability.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, (West 
2002); 38 C.F.R. § 3.303, 3.306(a) (2004).

4.  The criteria for an initial compensable percent rating 
for endochondroma of distal third of left femur (claimed as 
left knee condition) have not been met.  
38  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the veteran with a copy of the November 2001 
rating decision, and June 2002 and August 2002 statements of 
the case (SOC's), which discussed the pertinent evidence, and 
the laws and regulations related to claims of service 
connection for a bilateral leg disorder, a low back disorder, 
and pes planus, bilateral.  The RO also provided the veteran 
with a copy of the June 2002 rating decision, a March 2003 
SOC, and a May 2003 supplemental SOC (SSOC), which addressed 
the pertinent evidence, and the laws and regulations related 
to an increased rating claim for endochondroma of distal 
third of left femur (claimed as left knee condition).  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claims.  

Moreover, an April 2001 VA letter notified the veteran of the 
evidence needed to substantiate his claims of service 
connection for a right leg disorder and a low back disorder, 
and offered to assist him in obtaining any relevant evidence.  
Additionally, a June 2002 SOC notified the veteran of the 
evidence needed to substantiate his claims of service 
connection for pes planus and offered to assist him in 
obtaining any relevant evidence.  Last, the March 2003 SOC 
notified the veteran of his right to submit any evidence in 
support of his claim for an initial compensable rating for 
endochondroma of distal third of left femur (claimed as left 
knee condition), and of VA's responsibilities to make 
reasonable efforts to obtain relevant records from federal 
and non-federal sources.  The June 2002 and March 2003 SOC's 
and the April 2001 VA letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The veteran was also invited to submit additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In light of the foregoing, the Board finds that the rating 
decisions dated in November 2001 and June 2002, the SOC's 
dated in June 2002, August 2002, and March 2003, the May 2003 
SSOC, and the April 2001 VA notice letter complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a November 2001 rating decision, the RO denied 
service connection for pes planus.  In June 2002, the RO 
provided notice to the claimant regarding what information 
and evidence is needed to substantiate his service connection 
claim for pes planus on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit additional evidence pertinent to 
his claim.    

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the veteran in June 2002 was not given 
prior to the first AOJ adjudication of the service connection 
claim for pes planus, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
claimant.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA outpatient treatment reports dated from May 1999 
to March 2003, and private medical records dated from March 
1997 to December 2000.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the VA provided VA medical examinations in May 1999 and 
September 2001, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of service connection and 
increased ratings is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Service connection

The veteran filed service connection claims for a right leg 
disorder, a low back disorder, and pes planus, bilateral.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Service connection for a right leg disorder

The veteran filed a service connection claim for a right leg 
disorder.  In support of his claim, the veteran testified in 
an August 2004 Board hearing that his right leg disorder 
began with shin splints in service, which he states were from 
healed stress fractures.  In April 2003, the veteran 
submitted lay statements from friends and family, which 
relate that he suffered from leg pain after service, limiting 
his participation in any physical activities.  In sum, the 
veteran asserts that he has a current right leg disorder, 
which is directly related to service, entitling him to 
disability compensation.

Upon review of the record, the Board finds evidence of an in-
service injury.  A February 1993 service medical report shows 
complaints of sharp pain in the lower right leg while 
exercising.  The examiner diagnosed right leg shin splints 
with pain to palpitation of tibia and fibula.  A March 1993 
service medical report shows complaints of right leg pain for 
three to four weeks, as a result of marching and sprinting.  
X-ray examination reports shows the right leg was within 
normal limits.  The examiner also noted the veteran's gait 
was within normal limits.  The diagnosis was right leg shin 
splints. 

The Board finds, however, that the evidence does not show 
that the veteran suffers from a current right leg disorder.

In May 1999, the veteran underwent VA examination.  The 
examiner found the legs looking normal, with no deformity or 
swelling, and no tenderness.  He also found skin temperature 
normal.  X-ray examination studies of the legs were found 
within normal limits.  The diagnosis was subjective 
complaints of lower leg discomfort; with no objective 
evidence of any pathology.

A November 2000 private medical report shows complaints of 
leg pain after prolonged walking and the inability to run.  
The examiner also found pain on palpitation over the right 
tibia, more so in the proximal third junction middle portion.  
The diagnosis was right tibial pain, etiology undetermined.  
A November 2000 private x-ray examination report shows no 
significant osseous abnormality seen, and no displaced 
fracture evident in the legs.

A September 2001 VA examination report shows the legs are 
normal looking, with no swelling or tenderness.  Temperature 
and alignment were also normal.  The examiner noted that he 
had reviewed the service medical records and no pathological 
condition of the legs was found.  

An October 2002 VA outpatient treatment report shows the 
veteran's reports of right leg pain soon after joining the 
service, in addition to present pain on the outside of his 
right thigh.

Although the service medical records show a diagnosis of 
right leg shin splints in service, the medical evidence shows 
a normal looking right leg from May 1999 onward, with no 
deformity or swelling.  Moreover, x-ray examination studies 
show no pathological condition found, no osseous abnormality, 
and no displaced fracture seen.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board notes the subjective complaints of right leg pain, 
and the veteran's argument that he has a current disability 
as a result of his shin splints in service.  The Board also 
notes the lay statements from friends and families, which 
support the veteran's contentions that after service he 
suffered from leg pain.  Determining the presence of a 
disability, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's and his friends' and families' lay assertions, they 
do not outweigh the most probative medical evidence of 
record, which shows that the veteran does not have a current 
disability.  Competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Thus, the claim of service connection for a right leg 
disorder is denied.  38 C.F.R. § 3.303.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but it does not apply.  Gilbert, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Service connection for a low back disorder

The veteran seeks service connection for a low back disorder.  
In February 2003, the veteran stated that he noticed back 
problems during the last couple months of service, but that 
he did not receive treatment for his back until 1997.  He 
stated that in 1997, his job as a security guard required him 
to sit for 12 hours and that this aggravated his back.  He 
noted that his back problems prohibit him from doing 
recreational activities, and that he has daily back spasms.  
In an August 2004 Board hearing, the veteran stated that his 
back is painful and stiff in the morning, particularly when 
bending down and standing back up.  He stated that he 
receives no regular treatment for his back, and that he self-
medicated with pain relievers from 1993 to 1998.  Lay 
statements from the veteran's friends and family support the 
veteran's contentions that after service, he had painful and 
restricted movement of his back. 

Initially, the Board finds evidence of a back injury in 
service.  An August 1993 service medical record shows 
complaints of back pain when lifting and with side to side 
movements, and that he had been seen in the emergency room 
twice for this injury.  The examiner found a normal gait and 
full range of motion.  The diagnosis was mechanical low back 
pain.

The Board finds, however, that the evidence does not show a 
current back disability.  

The veteran underwent VA examination in May 1999.  The 
examiner found the pelvis symmetrical and muscle tone good 
without any spasm or atrophy, and no scoliosis or kyphosis.  
An x-ray examination report shows no significant abnormality 
of the lumbosacral spine.  The diagnosis was subjective 
complaints of low back pain, and no objective evidence of any 
pathology.

A February 2000 VA physician opined that the limited motion 
of the back was subjective and voluntary, and that no 
objective diagnosis can be ascribed to the manifestation of 
the limited back motion.  He reported that if the veteran did 
not want to move up to a certain limit, it is not possible to 
force him.  He concluded that the cause of the limited motion 
was voluntary restriction. 

An October 2000 private medical report shows that x-rays 
revealed a mild lumbosacral facet narrowing, and that 
otherwise there were no obvious osseous abnormalities.  The 
report also shows an impression of low back strain, and a 
recommendation for bed rest, anti-inflammatory medication, 
and physical therapy for his back.

An October 2000 private physical therapy report shows 
complaints of low back pain occurring two to three times a 
week.  An October 2000 private x-ray examination report shows 
a normal lumbar spine.  Normal lordotic curve was maintained; 
no displaced fractures seen; the disc spaces were preserved; 
and posterior elements appeared normal.

A November 2000 private physical therapy report shows L2-5 
central vertebral joints stiffness.  The physical therapist 
noted that the patient's signs and symptoms were consistent 
with L5-S disc derangement.

Upon private examination in November 2000, the veteran 
reported that he had driven a cab for 12 hours at a time for 
several years, but in the past six months had worked as a 
security guard sitting in a car for 12 hours.  He also 
reported that he had an episode getting out of a car when his 
back seemed to lock up on him.  He noted that he had physical 
therapy for his back, but the activity increased the pain in 
his back.  The examiner found that straight leg raising 
produced back pain, and that there was decreased range of 
motion of dorsolumbar spine, about 50 percent in all planes.  
The examiner noted that this appears to be a true tightness 
of the paraspinal muscles.  The diagnosis was chronic lumbar 
sprain.

A September 2001 VA examination report shows complaints of 
low back pain without any activity relationships.  The 
veteran reported that sometimes bending is difficult, and 
that he has had an aching pain ever since service.  The 
veteran also reported that he had no trouble with his back 
before service.  The veteran noted that he tried to work on 
and off but could not continue.  The examiner found the 
pelvis symmetrical and muscle tone good without any spasm.  
He also found complaints of pain in the mid lumbar area.  A 
bone scan report shows mild narrowing of the L5-S1 disc 
space, and an otherwise unremarkable lumbosacral spine.  The 
diagnosis was subjective complaints of lower back pain 
without any history of injury, and manifested limitation of 
motion of the lower back.  The examiner noted that he had 
reviewed the service medical records and no pathological 
condition of the spine was found, "and as such it is not 
likely that his subjective complaint of pain in the lower 
back...is related to a service condition."

The Board notes that the September 2001 VA bone scan report 
also shows notes that a "small focus of increased uptake in 
the left sacroiliac joint likely represents degenerative 
change."  In a July 2002 VA opinion letter, however, the VA 
physician who examined the veteran noted the following: 
"After reviewing the information and the reports as well as 
my medical evaluation report of 9-13-01, it is my opinion 
that it is not likely that the low back complaints in service 
for which treatment was provided were the manifestations of 
'degenerative changes of the left sacroiliac joint' noted at 
VA examination in 9-13-01."  

A VA outpatient treatment report dated in July 2002 shows a 
finding of bilateral lumbar tenderness, and a diagnosis of 
lumbar strain, chronic back pain.

An October 2002 VA outpatient treatment report shows a 
diagnosis of chronic severe back pain with muscle spasm and 
restriction due to pain.

During a VA outpatient treatment examination in November 
2002, the veteran related to the examiner that he did not 
remember any injury in service.  The examiner found full 
range of motion, and tenderness over the sacroiliac joint, 
but no deformities.  An x-ray examination report shows an 
unremarkable lumbosacral spine. The diagnosis was chronic 
non-specific mechanical back pain, with no evidence of 
ankylosing spondyltis.  

The postservice medical records show that the veteran 
currently has a low back disability which has been diagnosed 
as a chronic lumbosacral strain.  Diagnostic studies revealed 
that the veteran had mild narrowing of the L5-S1 disc space.  
The determinative question is whether the veteran's current 
back disability is related to service.  This is a medical 
question and can only be addressed by a competent medical 
professional.  In the instant case, the veteran has not 
submitted any competent medical evidence, which links his low 
back disability to service.  In fact, the competent medical 
evidence of record supports a finding that there is no 
relationship between his current back disorder and service, 
to include the complaints of back pain in service.  In 
September 2001, a VA examiner noted that he had reviewed the 
service medical records and that no pathological condition of 
the spine was found.  As such, he stated that it was not 
likely that his subject complaint of pain in the lower back 
was related to service.  Moreover, in July 2002, a VA 
physician stated that after reviewing the information and 
reports, as well as his medical evaluation report of 
September 2001, it was his opinion that it was not likely 
that the low back complaints in service, for which treatment 
was provided were the manifestations of degenerative changes 
of the left sacroiliac joint noted at VA examination in 
September 2001.

The opinions which state that there is no relationship 
between the veteran's current back problems and service stand 
uncontradicted in the record.  Although the veteran asserts 
that he has a back disability due to service, his assertions 
cannot be considered competent medical evidence of a nexus.  
Determining the presence of a disability or the etiology of a 
back disability are not matters for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's and his friends' and families' lay assertions, they 
do not outweigh the most probative medical evidence of 
record, which shows that the veteran's current back 
disability is not related to service.  Competent medical 
experts make these opinions and the Board is not free to 
substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Thus, the claim of service connection for a low back disorder 
is denied.  38 C.F.R. § 3.303.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  Gilbert, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Service connection for pes planus, bilateral

The veteran seeks service connection for pes planus, 
bilateral.  In the August 2004 Board hearing, the veteran 
testified that he first found out he had flat feet more than 
a year after service.  He stated that his flat feet affect 
his gait, and that he wears orthodics; but otherwise, he 
receives no current treatment.  Thus, the veteran argues that 
his pes planus is directly related to service, entitling him 
to compensation.

For the purposes of determining service connection, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, information, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).

A November 1992 enlistment examination report shows a finding 
of moderate pes planus.  Thus, the presumption of the 
veteran's sound condition at entry into service has been 
rebutted.  See 38 U.S.C.A. § 1111.  In order to show that the 
pes planus is related to service, the evidence must show that 
there was an increase in severity during service, which was 
not due to the natural progress of the disease.  See 
38 C.F.R. § 3.306(a).

The service medical records do not show any treatment or 
complaints related to pes planus.  In fact, the first 
indication of any treatment is in April 1997, which is five 
years after service.  Thus, the record does not show that the 
veteran's preexisting pes planus had an increase in severity 
during service.  Thus, it cannot be said that service 
aggravated the veteran's pes planus.  See id.

Although the veteran argues that his current pes planus is 
directly related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board has 
considered the veteran's assertions, they do not outweigh the 
most probative medical evidence of record, which shows that 
the veteran's preexisting pes planus was not aggravated by 
service.  

Thus, the claim of service connection for pes planus is 
denied.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303, 3.306(a).  
In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Increased rating for endochondroma of distal third of left 
femur (claimed as left knee condition)

In June 2002, the RO granted service connection for 
endochondroma of distal third of left femur (claimed as left 
knee condition) and awarded a noncompensable rating, 
effective April 27, 1999.  The veteran appealed this action, 
asserting that his current left knee disability is worse than 
a noncompensable rating provides.  Specifically, the veteran 
contends that his left knee causes him constant pain, and on 
the worst days is about at an 8 out of 10.  He also states 
that this intense pain occurs weekly.  (See August 2004 Board 
hearing).  Thus, the veteran asserts that he is entitled to 
an initial compensable rating for his service-connected 
endochondroma of distal third of left femur (claimed as left 
knee condition).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO rated the veteran's left knee disability under 
Diagnostic Code (DC) 5255 for femur, impairment of.  The RO 
noted that a service connection claim for endochondroma of 
distal third of left femur is considered to be under the 
umbrella of a service connection claim for a left knee 
condition.  (See June 2002 rating decision).

Under DC 5255, a fracture of shaft or anatomical neck of, 
with nonunion, with loose motion (spiral or oblique fracture) 
receives an 80 percent rating.  Fracture of shaft or 
anatomical neck of with nonunion, without loose motion, 
weightbearing preserved with aid of brace receives a 60 
percent rating.  Fracture of surgical neck of, with false 
joint also gets a 60 percent rating. Malunion of femur with 
marked knee or hip disability gets a 30 percent disability 
rating; malunion with moderate knee or hip disability gets a 
20 percent rating; and malunuion with slight knee or hip 
disability gets a 10 percent rating.

DC 5261 addresses limitation of extension of the leg.  The 
average normal range of motion of the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  Extension limited to 
20 degrees gets a 30 percent rating; extension limited to 15 
degrees gets a 20 percent rating; extension limited to 10 
degrees gets a 10 percent rating; and extension limited to 5 
degrees receives a noncompensable rating.  

Limitation of flexion of the leg is addressed in DC 5260.  
Flexion limited to 15 degrees gets a 30 percent rating; 
flexion limited 30 degrees gets a 20 percent rating; flexion 
limited to 45 degrees gets a 10 percent rating; and flexion 
limited to 60 degrees gets a noncompensable rating.

DC 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is severe (30 
percent disabling), moderate (20 percent disabling), or 
slight (10 percent disabling).  

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain, and effusion into the joint is rated as 20 
percent disabling under DC 5258.

DC 5259 assigns a 10 percent rating for cartilage, semilunar, 
removal of, symptomatic.

DC 5263 assigns a 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  Regarding the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A March 1997 private medical report shows complaints of left 
knee pain at night that sometimes will shoot down the leg.  
The veteran denied any swelling or giving way episodes, 
catching or locking.  The impression was left knee pain, and 
probable left knee tendonitis.  An x-ray examination report 
shows no displaced fractures seen in the left knee; no 
evidence of a dislocation or subluxation; and osseous 
structures grossly appear normal.  The impression was normal 
left knee.

A March 1997 private physical therapy evaluation shows 
diagnosis of left knee tendonitis and complaints of deep ache 
with intermittent sharp pain of the left knee.  The March 
1997 physical therapy report also shows left knee valgus 
stress laxity, with no pain; medial instability; and pain 
laterally on compression.  Gait was found within normal 
limits; and the veteran was able to fully bear his weight.

VA examination conducted in May 1999 shows the left knee was 
normal.  There was no swelling or tenderness and the 
ligaments were stable.  Range of motion was 0 to 140 degrees.  

A November 2000 private medical report shows the veteran can 
stand on alternating legs, heels, and toes, squat, and tandem 
walk.  Full range of motion of peripheral joints was also 
found.

A September 2001 VA examination report shows complaints of 
left knee pain.  The examiner found the left knee stable.  No 
swelling or effusion, and patellar compression was not 
painful.  Range of motion was 0 to 140 degrees.  The examiner 
found the veteran could tip toe and squat.  A bone scan 
report shows that there is a bright focus of increased tracer 
uptake in the distal third of the left femur, and that this 
correlates with the intramedullary lesion in this region on 
the plain radiographs.  The bone scan also shows an 
additional small focus of increased uptake in the inferior 
aspect of the left sacroiliac joint, with no other foci of 
abnormal tracer uptake identified.  The conclusion was 
increased tracer uptake in the distal left femur, which when 
correlated with the plain radiograph findings, likely 
represents an enchondroma or bone infarct.  An x-ray 
examination report shows that examination of the left knee 
joint does not reveal evidence to suggest acute fracture or 
dislocation.

The veteran's service-connected endochondroma of distal third 
of left femur (claimed as left knee condition) is rated by 
analogy under DC 5255, fracture of shaft or anatomical neck 
of, with nonunion.  (See 38 C.F.R. § 4.20).  The Board finds 
that a compensable rating is not warranted under this code.  
In this regard, the Board notes that x-ray studies of record 
show no fractures involving the femur and there is no 
evidence of any malunion of the femur, resulting in a knee 
disability.

The Board will next evaluate whether a compensable rating is 
warranted under DC 5260 (limitation of flexion) and 5261 
(limitation of extension).  The medical evidence does not 
show any limitation of motion of the left leg.  VA 
examination reports in May 1999 and September 2001 show range 
of motion of the left knee was 0 to 140 degrees.  A November 
2000 private medical report also shows full range of motion 
of peripheral joints.  Thus, ratings under DC 5261 for 
limitation of extension of the leg, or DC 5260 for limitation 
of flexion of the leg are not warranted.  Additionally, there 
is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

A rating under DC 5257 for other impairments of the knee, 
specifically, recurrent subluxation or lateral instability 
also is not warranted.  A March 1997 private medical report 
shows the veteran denied any giving way episodes, catching or 
locking.  A March 1997 x-ray examination report shows no 
evidence of a dislocation or subluxation.  Although a March 
1997 physical therapy report shows left knee valgus stress 
laxity and medial instability, VA examination conducted in 
May 1999 shows the ligaments were stable.  A September 2001 
VA examination report also shows a stable left knee.  Thus, a 
rating under DC 5257 is not warranted.  

The record shows no evidence of cartilage, semilunar, 
dislocated, or removal of, so DC 5258 and DC 5259 do not 
apply.

Last, there is no evidence of genu recurvatum, so the left 
knee cannot be rated under DC 5263.

Given the foregoing, a compensable rating is not warranted 
under any of the applicable provisions.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the endochondroma of distal third of left femur (claimed as 
left knee condition) warrants a compensable rating.  Thus 
"staged ratings" are inapplicable to this case.

Extraschedular rating for endochondroma of distal third of 
left femur (claimed as left knee condition)

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

1.  Entitlement to service connection for a right leg 
condition is denied.

2.  Entitlement to service connection for low back condition 
is denied.

3.  Entitlement to service connection for pes planus, 
bilateral is denied.

4.  Entitlement to an initial compensable rating for 
endochondroma of distal third of left femur (claimed as left 
knee condition) is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



